Citation Nr: 0002522	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-03 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for dengue fever.

2.  Entitlement to service connection for a skin disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for residuals of dengue fever and for a 
skin disorder, as well as service connection for hearing 
loss.  By a rating action in September 1999 service 
connection was granted for hearing loss.  Accordingly, that 
issue is no longer in appellate status.  


FINDINGS OF FACT

1.  The record does not include competent medical evidence in 
support of the claim for service connection for dengue fever; 
the claim is not plausible. 

2.  The record does not include competent medical evidence in 
support of the claim for service connection for a skin 
disability; the claim is not plausible. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for dengue fever.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to dengue fever, or a skin 
disorder.  According to notations in the service medical 
records dated in May 1943, the veteran underwent a 
tonsillectomy.  The report of the veteran's December 1945 
physical examination for separation from service reflects 
normal condition of the skin.  

According to the report of an April 1998 VA examination for 
skin disease, the veteran complained of chronic rash on the 
right hand and both feet since 1945.  Objective examination 
disclosed that the right hand was erythematous and cracked.  
The nails of the right hand were dystrophic, thickened, and 
raised from the nail bed.  The condition of the feet was 
described as dry, mildly erythematous.  The left big toenail 
was discolored.  The diagnoses were tinea pedis and 
onychomycosis.  The report of an April 1998 VA examination 
for ear disease reflects that evaluation of the auricle 
revealed seborrhea, bilateral fossa transcutaneous. 

On VA examination conducted in September 1998 the veteran 
gave a history of malaria in 1943.  His symptoms included 
sweating and chills, and he was reportedly treated with 
quinine.  Since that time the veteran said he had felt weak 
and tired with discomfort in his legs.  Over the years he had 
also noted temperature elevation from time to time which he 
believed was due to his previous exposure to malaria.  The 
veteran further reported that he had never been in a hospital 
or diagnosed with malaria.  On physical examination skin 
rashes, discharges and abnormal, pigmented lesions were 
absent.  It was recorded that there was no evidence of 
swelling in the lower extremities.  The diagnoses were: 1. 
malaria by history, status post appropriate treatment; 2. 
tiredness and weakness, no history of reexposure to malaria; 
no history of a diagnosis of malaria since the prior 
exposure.  Under the heading of specific evaluation 
information reference malaria, the examiner listed the 
following: 1. The veteran had malaria.  2. The veteran was 
treated appropriately in the service.  3. The veteran did not 
have any recurrences which were compatible with malaria.  4. 
The veteran was never diagnosed with malaria.  5. No further 
evaluation is required.  No further testing is required at 
the present time.  6. The veteran did not provide a history 
of dengue fever.  No further evaluation is required for 
dengue fever. 

When the veteran testified at his personal hearing in March 
1998 he related that he was one of a group of marines who 
became ill at the same time during service.  He attributed 
the condition to mosquito bites.  The veteran said they were 
taken to a "hospital part of a ship" where they were 
treated by corpsmen for symptoms which included fever, 
sweating, and being "covered in bumps."  The veteran 
testified that he was told he had a case of "malaria or 
dengue fever or something like that."  The veteran also 
reported that subsequently, while serving in the South 
Pacific, he contracted a fungus affecting his fingers, 
including the nails, and also the bottoms of his feet.  Still 
later he reportedly was treated for a bad episode of fungus 
affecting his penis while stationed on Guam.  At the time of 
the hearing, the veteran's skin disorder caused his hand to 
hurt when he held onto anything.  His representative stated 
that the hand appeared irritated and red.  The veteran's 
finger nails also appeared brittle and half white according 
to the representative.  The veteran related that over the 
years he had treated his skin symptoms with nonprescription 
products.  In response to questioning he said that no doctor 
had ever told him what type of skin condition caused his foot 
and hand symptoms.  Currently he used two medications to 
treat the problem.  He said that after returning from service 
overseas he was initially ill for two or three weeks, with 
symptoms similar to those in service, fever, sweating and 
fatigue.  He also reported recurrences of fever and chills 
related to weather changes up to the present time.  He did 
not obtain medical attention for these symptoms, essentially 
because the VA hospital was too crowded and he could not 
afford private treatment.  Once a year the veteran had served 
as a blood donor until he reached the age limit. 


Entitlement to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  The threshold 
question to be answered is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
that his claim for service connection is well grounded.  In 
order for him to meet this burden, the claimant must submit 
evidence sufficient to justify a belief that his claims are 
plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995). 

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

The veteran claims entitlement to service connection for 
dengue fever.  Although his testimony is sufficient evidence 
of disease during service, and of recurrent similar symptoms, 
for purposes of determining well-groundedness, the veteran 
has presented no competent medical evidence of a current 
diagnosis which is medically linked to the claimed continuity 
of symptomatology and the reported disease in service.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  The veteran, who is not a medical professional is 
not competent to provide evidence of medical causation or 
diagnosis.  See, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the absence of support 
from competent medical evidence the claim for service 
connection for dengue fever is not plausible and must be 
denied as not well-grounded.

With regard to the claim for service connection for a skin 
disability the record reflects the first element of a 
plausible claim, current medical diagnoses of tinea pedis and 
onychomycosis.  Although the veteran's lay reports satisfy 
the requirement of evidence of disease during service, and a 
reported continuity of symptomatology, for purposes of 
wellgroundedness, the record is devoid of the requisite 
medical evidence to show a nexus between the currently 
diagnosed disorders and the reported symptoms during and 
since service.  In the absence of competent evidence of the 
third element of a plausible claim, the veteran's claim for 
service connection for a skin disability also is not well-
grounded. 


ORDER

The claims for service connection for dengue fever and a skin 
disability are denied as not well-grounded.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

